      Case 2:21-cr-00217-BRM Document 12 Filed 03/31/21 Page 1 of 1 PageID: 30




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

   UNITED STATES                  *
                                  *
       v.                         *      CRIM. NO. 21-cr-217
                                  *
   Naomi Hernandez                *
                                  *
                                *****
    ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

          In accordance with Standing Order 2020-06, this Court finds:
      ✔    That the Defendant (or the Juvenile) has consented to the use of video

   teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

   with counsel; and

   The proceeding(s) held on this date may be conducted by:
      ✔    Video Teleconferencing

           Teleconferencing, because video teleconferencing is not reasonably available for the

   following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

          teleconferencing capability.

                  Other:




Dated: March 31, 2021

                                                               ______________________________
                                                                Hon. Brian Martinotti
                                                                United States District Judge
